FILED
                                                          COURT OF APPEALS'ON1
                                                           "STATE OF WASHINGTON

                                                           2017DEC 18 Atill: 18
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                          )
                                              )           No. 76560-4-1
                     Respondent,              )
                                              )           UNPUBLISHED OPINION
              v.                              )
                                              )
DOMINIQUE JAY WARE,                           )
                                              )
                     Appellant.               )           FILED:
                                                                   DEC 1 8 2017
                                              )
       PER CURIAM — Dominique Ware appeals the sentence imposed following

his conviction for unlawful possession of a firearm. Ware contends, and the

State concedes, that the State failed to carry its burden of proving that his 2008

conviction for possession of marijuana with intent to deliver did not wash out.

After the State filed its brief conceding error and requesting a remand "to allow

the parties to present any evidence relevant to ensure the accuracy of[Ware's]

criminal history and offender score," Ware moved for accelerated review. Ware

argues that if the State fails to carry its burden of proof on remand, and "[i]f he is

to benefit from a reduction in his sentence, his appeal must be resolved

expeditiously." We accept the State's concession, grant accelerated review, and

remand for further proceedings consistent with this opinion.

       Remanded.

              FOR THE COURT:



                                                   rt3e-lee4e)